DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ALFONSO CASICA,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-3192

                              [April 18, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Thomas J. Coleman,
Judge; L.T. Case No. 05-13476CF10A.

  Joseph R. Chloupek, Orlando, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN, and CONNER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.